Citation Nr: 0908155	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) death 
benefits, to include dependency and indemnity compensation 
(DIC), death pension, and accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  He died in August 2005 at the age of 59.  The 
appellant seeks to claim benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT
 
1. The Veteran and the appellant were married in August 1966. 
 
2. They divorced in July 1990, and both later remarried other 
people. 
 
3. The Veteran died in August 2005.
 
4.  At the time of his death, the Veteran was married to 
someone other than the appellant.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of VA death benefits have not been met.  
38 U.S.C.A. §§ 101(3), 103, 1102 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.206 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant does not dispute that she married the Veteran 
in August 1966 and was divorced from him in July 1990, 
approximately 15 years prior to his death.  She contends, 
however, that she should still qualify for benefits as a 
surviving spouse in light of the fact that they were married 
and divorced under a last name that was not his legal name.  

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC benefits.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  The term "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j), and who was 
the spouse of the veteran at the time of the veteran's death 
and: 

(1)	who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
except where there was a separation which was due to 
the misconduct of, or procured by, the veteran 
without the fault of the spouse; and 

(2)	except as provided in § 3.55, has not remarried or 
has not since the death of the veteran and after 
September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly 
to the public to be the spouse of such other person.  

See 38 C.F.R. § 3.50. 
 
"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  See 38 C.F.R. § 3.1(j).  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  See 38 C.F.R. § 3.206. 
 
The facts in this case are not in dispute.  The appellant and 
the Veteran were married in August 1966 and divorced prior to 
his death in August 2005.  A copy of a court order shows that 
they divorced in July 1990.  

Additionally, the record reflects that both the Veteran and 
the appellant were subsequently remarried.  At the time of 
his death, the Veteran was married to D. C. (D.), and the 
appellant was married to L. H.  In fact, an October 2004 
marriage certificate between the appellant and L. H. is of 
record, even though the Board parenthetically notes that she 
was later divorced from L. H. in December 2007. 
 
During his lifetime, the Veteran had on numerous occasions 
reported that he and the appellant were divorced.  For 
example, in his original application for VA benefits, he 
reported that he was divorced from the appellant, and that 
her current address was unknown to him.  Additionally, in a 
June 1994 VA treatment record, he again reported a history of 
being divorced and stated that he was living with a new 
girlfriend and her three children.  

In an August 1997 statement, the Veteran notified VA that he 
had been remarried to D.  Their marriage is documented by 
July 1996 certificate of marriage, and, according to his 
certificate of death, he was still married to D. when he died 
in March 2005.    
 
The appellant submitted a claim for VA benefits in May 2005.  
She described herself as the surviving spouse but signed her 
name as S. B. H. in accordance with her married name at that 
time (evidencing her remarriage to L. H. at the time of the 
Veteran's death).  

Of importance, in the appellant's May 2005 application for 
benefits, she indicated that she was related to the Veteran 
because she was his ex-wife.  The RO denied her claim on the 
basis that she was divorced from the Veteran at the time of 
his death and did not, therefore, qualify for benefits as his 
surviving spouse.

By way of correspondence received April 2007, the appellant 
argues that because the Veteran did not use his legal name, 
O. I., for their divorce, she was still married to him and 
that both her subsequent marriage to L. H. and his remarriage 
to D. were invalid.  However, for the reasons discussed 
below, the Board finds that this argument is without legal 
merit. 

The Veteran used the name O. C. to marry the appellant, as 
evidenced by the original marriage certificate.  He divorced 
her under the same name in July 1990.  Although the Board 
acknowledges that his name was not legally changed from O. I. 
to O. C. until March 1994, approximately four years after 
their divorce, the Board finds that the divorce was valid and 
legal.  

In this regard, the Board reflects on the undisputed facts of 
the case:  that the appellant married the Veteran under a 
name he later legally adopted (O. C.), that they divorced 
under the same name, and that the appellant and the Veteran 
both believed they were legally divorced and subsequently 
remarried in later years.  

In light of the appellant's multiple prior statements in 
which she acknowledged that they were divorced, along with 
the deceased Veteran's statements reporting their divorce in 
July 1990, the Board finds that the Veteran and the appellant 
were legally divorced in 1990 and did not subsequently 
remarry each other.  

The Board notes that the record does not indicate that the 
appellant has successfully challenged the validity of the 
divorce decree, and there is no indication that the divorce 
itself was secured through fraud or collusion.  Although it 
appears that the Final Decree of Divorce contains a notation 
that it was received by "Appeals" in June 2007, the 
evidence does not show that the appellant legally challenged 
the trial court's divorce decree to set aside a final 
judgment upon just terms, such as fraud, misrepresentation, 
etc.  

It is further noted that the Veteran appeared to have used 
the name O. C. for many years; he was enlisted and discharged 
from active duty service under this name.  In fact, the only 
formal document of record reflecting use of his legal name O. 
I. before he legally had his name changed to O. C. in 1994 
was his certificate of birth.  Whatever the reasons may have 
been for the Veteran's use of the name O. C. prior to his 
recorded name change, he and the appellant nonetheless 
referred to themselves as being married in 1966 and divorced 
in 1990.  

Therefore, the Board finds that the 1990 divorce was legal.  
See 38 C.F.R. § 3.206; see also Tennessee Rules of Civil 
Procedure, Rule 60 (appellant may be relieved from the trial 
court's final decree only upon motion).

To the extent that the appellant argues that the Social 
Security Administration (SSA) is paying her widow's benefits 
as a result of the Veteran's death, the Board notes that the 
U.S. Court of Appeals for Veterans Claims (Court) has 
established that the rating criteria used by the SSA, while 
pertinent to the adjudication of a claim for VA benefits, are 
not controlling for VA purposes.  Collier v. Derwinski, 
1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Therefore, the decisions of the SSA, including 
the decision to grant Social Security widow's benefits to the 
appellant, are not legally binding on VA.  
 
With respect to the appellant's contention that VA should pay 
her benefits in recognition of the fact that she had been 
married to the Veteran when he entered active duty, the Board 
sympathizes with the appellant, but under the law these facts 
are not relevant.  To qualify for benefits as a surviving 
spouse, the claimant must have been the Veteran's spouse on 
the date of his death, and the law does not provide any 
relevant exception to the requirement.   
 
The Board is bound by the law and regulations in effect.  In 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment of benefits.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute")).  Accordingly, the Board concludes that the 
criteria for recognition of the appellant as the Veteran's 
surviving spouse for VA benefits purposes are not met. 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law and not the evidence is dispositive the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

The law as mandated by statute, and not the evidence, is 
dispositive of this appeal.  Thus, VCAA notice is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis, 6 Vet. App. (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.
 


	(CONTINUED ON NEXT PAGE)



ORDER

Recognition as the Veteran's surviving spouse for VA death 
benefits purposes is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


